J-S28028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 THE PENNSYLVANIA STATE                    :   IN THE SUPERIOR COURT OF
 UNIVERSITY                                :        PENNSYLVANIA
                                           :
                                           :
              v.                           :
                                           :
                                           :
 AMRO ELANSARI                             :
                                           :   No. 163 MDA 2022
                     Appellant             :

            Appeal from the Order Entered December 23, 2021
   In the Court of Common Pleas of Centre County Civil Division at No(s):
                               2015-0900


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                    FILED DECEMBER 07, 2022

      Amro Elansari appeals pro se from the order denying his motion to

vacate judgment. Elansari challenges a 2015 injunction excluding him from

the premises of the Pennsylvania State University’s School of Law (“Law

School”). We affirm.

      The underlying facts and procedural history of the instant matter was

aptly set forth by the trial court:


            [O]n January 27, 201[5], [the Law School] issued an
      Administrative Directive instructing [Elansari] to have no contact
      with a particular female student. The Administrative Directive
      informed [Elansari] that violation of the directive would be
      considered a violation of the Student Code of Conduct and would
      subject him to disciplinary action. Despite the directive, [Elansari]
J-S28028-22


       contacted the female student on January 31, 2015.[1] On February
       3, 2015, [the Law School] informed [Elansari] that the [L]aw
       [S]chool's Honor Code Board was reviewing his conduct. That
       same day, a Notice of Exclusion was issued, notifying [Elansari]
       he was not permitted on the [L]aw [S]chool premises until further
       notice. The notice further advised [Elansari] that entering the
       premises could result in his arrest for trespass. On February 11,
       2015, at [Elansari’s] request, the Honor Code Board held a
       hearing. Following the hearing, the Honor Code Board determined
       [Elansari] knowingly violated the Administrative Directive by
       contacting the female student and therefore violated the Honor
       Code. As a result, the Honor Code Board sanctioned [Elansari] by
       suspending him from the [L]aw [S]chool for two (2) years, or until
       the academic semester commencing January 2017. [Elansari]
       appealed.

             On February 22, 2015, Interim Dean James W. Houck issued
       the Final Adjudication of Honor Board Appeal, which affirmed the
       decision and sanctions imposed by the Honor Code Board. On
       February 26, 2015, despite the Administrative Directive and the
       Notice of Exclusion, [Elansari] went to the [L]aw [S]chool and
       entered a classroom where the female student was. [Elansari]
       refused to leave the premises and had to be escorted out of the
       building by police. Approximately thirty (30) minutes later,
       [Elansari] returned to the building and again refused to leave.
       After discussion with [L]aw [S]chool administration, [Elansari]
       agreed to leave the premises. However, [Elansari] stated he had
       no intention of abiding by the suspension and sanctions issued by
       the Honor Code Board and planned to return to the law school
       premises the following Monday to attend class. As a result of
       [Elansari’s] disruptive and threatening behavior, [the Law School]
       commenced the [instant] matter.

             On February 27, 2015, the [trial court] granted the [Law
       School’s] Emergency Petition for Ex-Parte Preliminary Injunction
       and issued an Order enjoining [Elansari] from, among other
       things, entering the premises of the [L]aw [S]chool. On March 2,
       2015, the [trial court] amended the Order to authorize local law
       enforcement to use any power vested in them to ensure
       [Elansari’s] full compliance with the Order. A hearing was held on
____________________________________________


1 The contact referred to is Elansari’s Facebook post to the female student
wishing her a “happy birthday” and attaching a music video, which he
allegedly authored entitled “Can’t Get Enough (of You).”

                                           -2-
J-S28028-22


      March 6, 2015, at which time both parties appeared and presented
      their respective cases. Following said hearing, the [trial court]
      granted the [Law School’s] Petition and entered an Order
      excluding [Elansari] from the premises of the [L]aw [S]chool. On
      March 23, 2015, [the trial court] issued an Amended Order setting
      forth specific parameters of the permanent injunction [“2015
      Permanent Injunction”]. [Elansari] did not appeal the March 23,
      2015 Amended Order. On October 13, 2017, approximately two
      (2) years later, [Elansari] filed a Motion to Vacate Judgment which
      was denied by [the trial court] on December 11, 2017. [Elansari]
      filed a Notice of Appeal on December 22, 2017. However,
      [Elansari’s] appeal was quashed by the Pennsylvania Superior
      Court on May 2, 2018 due to his failure to file a brief.

            On September 10, 2021, approximately six (6) years after
      the entry of the Amended Order, [Elansari] filed the following
      items: ( 1) a Second Motion to Vacate Judgment; (2) a Third Party
      Complaint purporting to join individual additional defendants; and
      (3) an Answer with New Matter and Counterclaim to the [Law
      School’s] Complaint in Equity. All three documents were filed as a
      single entry identified as “Plaintiffs Second Motion to Vacate
      Judgment.” On September 30, 2021, the [Law School] filed a
      Motion to Strike [Elansari’s] Third Party Complaint and Answer
      with New Matter and Counterclaim to [Elansari’s] Complaint in
      Equity as untimely. A hearing on the [Law School’s] Motion was
      held on December 7, 2021. Pursuant to this Court's Opinion and
      Order, filed December 22, 2021, [Elansari’s] Motion to Vacate
      Judgment was denied and the [Law School’s] Motion to Strike was
      granted.

Tr. Ct. Op., 1/13/22, at 1-3.

      On January 6, 2022, Elansari filed a petition for reconsideration, motions

to vacate and expedite, and an application for nunc pro tunc relief. The trial

court denied each of Elansari’s filings in an opinion and order dated January

13, 2022. The instant appeal followed and both the court and Elansari

complied with Pa.R.A.P. 1925.

      Elansari raises the following issues:



                                     -3-
J-S28028-22


      1. Is the refusal to vacate the injunction resulting in the instant
         matter an error of law for failure to conform to the principles
         of equity under Pennsylvania law?

      2. Is the suspension of [Elansari] from law school at Penn State
         Law for over seven years inequitable and unlawful?

Elansari’s Br. at 5.

      In his first issue, Elansari argues that the trial court erred by declining

to dissolve the 2015 Permanent Injunction against him. To that end, Elansari

presents a circuitous argument with little citation to legal authority. From what

we can discern, Elansari attempts to challenge the underlying merits of the

2015 Permanent Injunction. He seems to allege that the female student at

issue had “unclean hands” because she invited him to wish her a happy

birthday via an automated Facebook notification. Further, in apparent

reference to his past arrest/cannabis use, he seems to allude to the changing

landscape of cannabis legislation in Pennsylvania.

      Our standard of review of an order granting or denying a permanent

injunction is de novo and our scope of review is plenary. Liberty Place Retail

Assocs., L.P. v. Israelite Sch. of Univ. Practical Knowledge, 102 A.3d

501, 506 (Pa.Super. 2014). “[W]e must accept the trial court’s factual findings

and give them the weight of a jury verdict where they are supported by

competent evidence.” Id. (citation omitted).

      “To be entitled to a permanent injunction, a party must establish a clear

right to relief, and must have no adequate remedy at law, i.e., damages will

not compensate for the injury.” Id. at 505-06 (citing J.C. Ehrlich Co. v.



                                      -4-
J-S28028-22



Martin, 979 A.2d 862, 864 (Pa.Super. 2009). “Unlike a preliminary injunction,

a permanent injunction does not require proof of immediate irreparable

harm.” Id.

       Pennsylvania Rule of Civil Procedure 1531(c) permits any party to move

for the dissolution of an injunction. See Pa.R.C.P. 1531(c). However,

injunctions may only be vacated “where the situation and circumstances

of the parties or the law are shown to have so changed as to make it

just and equitable to do so.” Soja v. Factoryville Sportsmen’s Club, 610

A.2d 491, 493 (Pa.Super. 1992) (emphasis added, citation omitted).

       In this case, Elansari has failed to show any change of circumstances or

change in the law warranting the dissolution of the 2015 Permanent

Injunction. See id. The trial court points out that Elansari’s lone argument

regarding a change in circumstances or the law concerns cannabis legislation

in Pennsylvania and is of no moment. This is because, as the trial court already

concluded in Elansari’s previous bid to vacate the 2015 Permanent Injunction,

there is no connection between cannabis legislation and Elansari’s failure to

cease contact with the female student. We discern no error in the trial court’s

determination.2 Elansari’s first issue lacks merit.
____________________________________________


2  Elansari attempts to present an argument regarding “a change of
circumstance” in a “Motion for Extraordinary Relief” filed with this Court, on
October 27, 2022, well after he commenced this appeal. He argues that his
suspension should now be considered expired and the Law School is
erroneously failing to conduct a hearing about the same. However, this
argument is premature, and this Court will not consider it because, among
(Footnote Continued Next Page)


                                           -5-
J-S28028-22



       In his second issue, Elansari appears to claim that the Law School’s

underlying decision to suspend him was erroneous. However, he fails to

properly develop a legally cognizable argument and provides not a single

citation to legal authority. Accordingly, Elansari’s second issue is waived as

undeveloped. See Pa.R.A.P. 2101 (stating that if the defects an appellate brief

are “substantial,” the court may “quash or dismiss” the appeal); Norman for

Estate of Shearlds v. Temple Univ. Health Sys., 208 A.3d 1115, 1119

(Pa.Super. 2019).3

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/07/2022


____________________________________________


other things, Elansari failed to present it to the trial court. See Pa.R.A.P.
302(a) (issues may not be raised for the first time on appeal).

3 We recognize Elansari’s pro se status. However, “[a]lthough this Court is
willing to liberally construe materials filed by a pro se litigant, pro se status
confers no special benefit upon the appellant.” Commonwealth v. Adams,
882 A.2d 496, 498 (Pa.Super. 2005). “[I]t is an appellant’s duty to present
arguments that are sufficiently developed for our review. The brief must
support the claims with pertinent discussion, with references to the record and
with citations to legal authorities.” Commonwealth v. Hardy, 918 A.2d 766,
771 (Pa.Super. 2007) (citations omitted).

                                           -6-